FILED

UNITED sTATEs DISTRICT coURT JAN 30 201$~

FOR THE DISTRICT OF COLUMBIA mem U.S. msmct & Bankruptcy

Reginald Woods’ ) Courts forthe District of columbia

Plaintiff, §
v. § civil Acri@n No.  - /_?»§¢
U.S. Department of Justice, §
Defendant. §
MEMORANDUM OPINION

This matter is before the Court on its initial review of the plaintiff s pro se complaint and
application to proceed in forma pauperis The application will be granted and the complaint will
be dismissed pursuant to 28 U.S.C. § l9l5A, which requires the Court to screen and dismiss a
prisoner’s complaint upon a determination that it fails to state a claim upon which relief may be
granted.

The plaintiff, a prisoner at the Federal Correctional Institution in Talladega, Alabama,
purports to be "a ‘private’ Attorney General." Civil Rights Complaint Pursuant to 42 U.S.C. §
1983 at 3. He sues the U.S. Department of Justice but his allegations are far from clear. The
plaintiff "flles this complaint [to contest] the unequal application of the same law to different
racial groups or peoples under the stacking provision of 18 U.S.C. § 924(0), which is a
mandatory minimum that is statutorily required by operation federal law." Id. Claiming that he
"[has] been subjected to such unconstitutional and racially discriminatory operational
procedures," the plaintiff seeks monetary damages in excess of $10 million. Id. at 3-4.

As a pro se litigant, the plaintiff can represent only himself in this matter. See 28 U.S.C.

§ 1654; U.S. ex rel. Rockefeller v. Westinghouse Elec. Co., 274 F. Supp. 2d l0, l5~l6 (D.D.C.
l

2003) (examining cases). At best, the plaintiff is seeking monetary damages for an alleged
unconstitutional sentence that he does not claim has been invalidated via a writ of habeas corpus
or some other recognized authority. See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).
(holding "that, in order to recover damages for [an] alleged[] unconstitutional conviction or
imprisonment . . ., plaintiff must prove that the conviction or sentence has been reversed on
direct appeal, expunged by executive order, declared invalid by a state tribunal authorized to
make such determination, or called into question by a federal court's issuance of a writ of habeas
corpus"). Therefore, this action will be dismissed for failure to state a claim upon which relief

can be granted.]

 

Date: January l"i>w , 2014

l A separate Order accompanies this Memorandum Opinion.

2